Title: From Benjamin Franklin to Richard Bache, 10 September 1774
From: Franklin, Benjamin
To: Bache, Richard


Dear Son
London, Sept. 10. 1774.
The Bearer Mr. Ralph Westley, goes to Pennsylvania to look out a proper Tract of good Land, on which to settle some able Norfolk Farmers, who are about to remove thither with their Families. One of whom, Mr. Foulger, is a Relation of mine.
As the Farmers of that Country are reckoned the most skilful in England, and the comfortable Settling of these first Adventurers may be a means of drawing over many others, I cannot but have it at heart that they should be well accommodated; I therefore recommend it earnestly to you to assist him with your best Advice in his Search and Enquiry, that he may be able to fix on such Lands as are in a healthy Situation, and commodious on other Accounts. I recommend him also to those Civilities with which you usually entertain Strangers of good Character. My Love to Sally and the Children. I am ever Your affectionate Father
B Franklin
Mr Bache
 
Notation: B F to R B  Sept. 1774.
